Case 8:20-cr-00146-DOC Document 75 Filed 07/21/21 Page 1 of 2 Page ID #:565




                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           JUL 21 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.    21-50089

                Plaintiff-Appellee,              D.C. No.
                                                 8:20-cr-00146-DOC-1
  v.                                             Central District of California,
                                                 Santa Ana
JASON FONG, AKA asian_ghazi,
                                                 ORDER
                Defendant-Appellant.

Before: PAEZ, BERZON, and FORREST, Circuit Judges.

       This is an appeal from the district court’s pre-trial detention order. We have

jurisdiction pursuant to 18 U.S.C. § 3145(c) and 28 U.S.C. § 1291. We have

reviewed the district court’s statement of reasons and the parties’ supplemental

briefing filed pursuant to our June 3, 2021 order. We reverse and remand.

       We previously remanded this case to allow the district court to explain why

conditions of release – such as those imposed by the magistrate judge – would be

inadequate to reasonably address the danger posed by appellant. On remand,

however, the district court simply reiterated its earlier findings regarding the

danger appellant posed to the community and concluded that this danger

“transcends the magistrate’s restrictions.” This was inadequate. See United States

v. Wheeler, 795 F.2d 893, 841 (9th Cir. 1986) (order) (“[A] district court’s reasons

for its [detention] decision must be adequately explained; conclusory statements

KWH/MOATT
Case 8:20-cr-00146-DOC Document 75 Filed 07/21/21 Page 2 of 2 Page ID #:566




are insufficient.”). The district court did not discuss the specific conditions of

release imposed by the magistrate judge let alone explain why they were

inadequate. Accordingly, we reverse the district court’s April 2, 2021, detention

order. On remand, the district court shall place appellant on pre-trial release

subject to the conditions imposed by the magistrate judge in her February 26, 2021

order.

         Nothing in this order shall be construed as preventing the district court from

addressing any violation of pre-trial release.

         The mandate shall issue forthwith. See Fed. R. App. P. 41(b).

         REVERSED and REMANDED.




KWH/MOATT                                   2                                     21-50089
